Thomas, J.
(dissenting):
The letters show that the Castellano grant was not bought for the San Luis Company, but for Logan and Evans. Evans agreed to convey one-half to Logan and did so. Evans had an earlier ijlea of- forming a new company for certain mines and then Logan broached the matter of enlarging the capital and turning the mines pver to the San Luis Company, but that was only tentative and Logan so Understood. The one-half interest in the Castellano mines was to be conveyed to Logan in addition to other mines bought by Evans. I do not'understand that the plaintiff claims the other mines. In fact’ Evans had large personal holdings of mines, to which the plaintiff makes no claim: The plaintiff intended to put properties bought for the plaintiff in at cost and properties owned by Evans and Logan at then* fair value. This arrangement seems to have been definite. Evans did draw on Logan for $5,000, and drafts drawn on Evans as manager of the San Luis Company were accepted by him and by the company through Logan, president, and all were paid from .the company’s money, but Evans’ letter of September twenty-eighth shows that he was constrained by the urgency of the negotiation to do this, and that he did not buy for the San Luis Company. After Evans had conveyed a one-half interest to Logan, the latter conveyed it to the plaintiff and received a credit for $20,000, which precisely offsets the money •drawn by Logan to aid Evans. If the plaintiff expected the whole title for $20,000, why did it accept half for that sum ? Logan was the chief power in the company; he understood what its rights were, and his recognized ability enabled him to protect its finances. It is evident that the company was satisfied to accept one-half of the mine for $20,000.
The judgment should be affirmed.
Judgment reversed and new trial granted, costs to abide the final award of costs.